          Case 6:20-cv-06499-FPG Document 6 Filed 10/08/20 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

NGUYEN TAI VAN,

                                      Petitioner,                     Case # 20-CV-6499-FPG

v.
                                                                      DECISION AND ORDER
WILLIAM P. BARR, et al.,

                                      Respondents.


       Pro se Petitioner Nguyen Tai Van brought this petition for a writ of habeas corpus pursuant

to 28 U.S.C. § 2241, challenging his continued detention at the Buffalo Federal Detention Facility.

ECF No. 1. Respondents have notified the Court that on August 2, 2020, immigration authorities

removed Petitioner from the United States pursuant to a Warrant of Removal/Deportation. ECF

No. 4 at 4; see also ECF No. 5 at 2. Respondents now move to dismiss the petition, arguing that

Petitioner’s release renders the case moot. ECF No. 5. Because the Court agrees, Respondents’

motion is GRANTED.

       “[A] case is moot when the issues presented are no longer live or the parties lack a legally

cognizable interest in the outcome.” Cuong Le v. Sessions, No. 17-cv-1339, 2018 WL 5620290,

at *2 (W.D.N.Y. Oct. 29, 2018). To the extent a habeas petition challenges only the alien’s

continued detention, the petition becomes moot once the petitioner is removed. See, e.g., Torres

v. Sessions, No. 17-CV-1344, 2018 WL 5621475, at *2 (W.D.N.Y. Oct. 29, 2018) (collecting

cases); Garcia v. Holder, No. 12 Civ. 3792, 2013 WL 6508832, at *2 (S.D.N.Y. Dec. 11, 2013)

(same). This is because the relief sought in the “habeas proceeding—namely, release from

continued detention in administrative custody—has been granted.” Arthur v. DHS/ICE, 713 F.

Supp. 2d 179, 182 (W.D.N.Y. 2010).



                                                    1
          Case 6:20-cv-06499-FPG Document 6 Filed 10/08/20 Page 2 of 2




        Accordingly, Petitioner’s challenge to his continued detention has become moot in light of

his removal from the United States, and his petition is dismissed. See id.

                                        CONCLUSION

        For the foregoing reasons, Respondents’ motion to dismiss (ECF No. 4) is GRANTED.

The petition is DISMISSED, and the Clerk of Court is directed to enter judgment and close this

case.

        IT IS SO ORDERED.

        Dated: October 8, 2020
               Rochester, New York                   ______________________________________
                                                     HON. FRANK P. GERACI, JR.
                                                     Chief Judge
                                                     United States District Court




                                                2
